Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.1 Filed 08/02/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


   TRUSTEES OF THE PAINTERS UNION
   DEPOSIT FUND, a voluntary
   unincorporated trust,

                     Plaintiff,

   -vs-
                                                        Case No.
                                                        Hon.

   L & R PAINTING LLC., a Michigan
   limited liability company and
   L & R PAINTING CONTRACTORS LLC,
   a Michigan limited liability company,
   jointly and severally,

                      Defendants.
   _________________________________/
   MARK MERLANTI (P35804)
   FINKEL, WHITEFIELD, SELIK,
   Attorneys for Plaintiff
   32300 Northwestern Highway, #200
   Farmington Hills, Michigan 48334-1567
   248/855-6500
   mmerlanti@fwslaw.com
   _________________________________/

                                   COMPLAINT

          Plaintiffs, by and through its attorneys, FINKEL, WHITEFIELD, SELIK,

   complain against Defendants as follows:

                                             1
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.2 Filed 08/02/21 Page 2 of 12




         1.     Plaintiff is a voluntary, unincorporated trust, having a principal place

   of business in Southfield, Oakland County, Michigan.

         2.     Defendant, L & R Painting, LLC (“L&R Painting”) is a Michigan

   limited liability corporation with its principal place of business and registered office

   at 244 Whims Lane Rochester, MI 48306 and is an employer in an industry affecting

   commerce within the meaning of Section 301 of the Labor Management Relations

   Act of 1947, as amended, 29 U.S.C. 185 (hereinafter "the Act").

         3.     Defendant, L & R Painting Contractors LLC (“L & R Painting

   Contractors”) is a dissolved Michigan LLC, which has or had its principal place of

   business and registered office at 244 Whims Lane Rochester, MI 48306 and is or

   was an employer in an industry affecting commerce within the meaning of Section

   301 of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. 185

   (hereinafter "the Act").

         4.     On information and belief, Rajko Ljuljdjurovic (“Ljuljdjurovic”), at all

   times relevant hereto, was a member, operating officer and/or manager of Defendant,

   L & R Painting Contractors and had knowledge of and/or directed the operations of

   said Defendant, including the submission of information required to be provided to

   the Plaintiff under the above referenced CBA, including monthly payroll reports.



                                              2
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.3 Filed 08/02/21 Page 3 of 12




         5.     On information and belief, Ljuljdjurovic at all times relevant hereto,

   was a member, operating officer and/or manager of Defendant, L & R Painting and

   had knowledge of and/or directed the operations of said Defendant, including the

   submission of information required to be provided to the Plaintiff under the above

   referenced CBA, including monthly payroll reports.

         6.     Jurisdiction of this Court is predicated on Section 301 of the Act, this

   being a suit for violation of a contract between an employer and labor organization

   representing employees in an industry affecting interstate commerce. Jurisdiction

   of this Court is further predicated on Sections 502(a)(3) and 515 of the Employee

   Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1132, 1145

   (hereinafter "ERISA"), this being a civil suit on behalf of named fiduciaries to

   enforce Defendants' obligations under the terms and conditions of a certain

   collective bargaining agreement and pension and employee benefit plan documents,

   and to enjoin certain acts and practices of Defendants which violate the terms and

   conditions thereof.

         7.     On February 9, 2016, Defendant L & R Painting Contractors entered

   into a collective bargaining agreement (CBA) with Painters District Council 1M of

   the International Brotherhood of Painters and Allied Trades (AFL-CIO), hereinafter

   "the Painters Union". A copy of the CBA is attached as Exhibit A.
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.4 Filed 08/02/21 Page 4 of 12




            8.   Following the execution of the CBA, Defendant, L & R Painting

   Contractors, submitted some but not all required monthly payroll reports to the

   Plaintiff.

            9.   On information and belief, those monthly payroll reports were prepared

   by and/or at the direction of Ljuljdjurovic and were signed by Ljuljdjurovic.

            10. On February 4, 2020, Ljuljdjurovic formed Defendant, L & R Painting.

            11. On information and belief, in or about January 2021, Defendant, L & R

   Painting Contractors ceased operations.

            12. On information and belief and some or all of the operations of

   Defendant L & R Painting Contractors were assumed by Defendant, L & R Painting,

   including projects which required the use of members of District Council 1M.

            13. Neither Defendant, L & R Painting or Defendant, L & R Painting

   Contractors advised District Council 1M or the Plaintiff that Defendant, L & R

   Painting Contractors ceased operations and/or that Defendant, L & R Painting

   assumed some or all of those operations.

            14. In or about January 2021, Defendant, L & R Painting began submitting

   monthly payroll reports to Plaintiff.

            15. On information and belief, those monthly payroll reports were prepared

   by and/or at the direction of Ljuljdjurovic.
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.5 Filed 08/02/21 Page 5 of 12




         16.    Plaintiff conducted a payroll audit of Defendants, conducted on March

   16, 2021.

         17.    Neither Defendant produced complete records at that audit.

         18.    At that time, Ljuljdjurovic advised the Plaintiff's Auditor that

   Defendant, L & R Painting Contractors ceased operations in or about December

   2020 and that Defendant, L & R Painting commenced operations at that time.

         19.   At that time, Ljuljdjurovic agreed to provide additional records to

   Plaintiff, regarding both Defendant, L & R Painting Contractors and Defendant, L

   & R Painting.

         20.    Subsequently, on April 13, 2021, counsel for Plaintiff sent

   correspondence to the registered office of both Defendants, requesting a

   comprehensive audit of both Defendants.

         21.    Plaintiff attempted to conduct that comprehensive audit at the offices

   of the Defendants on May 14, 2021. Defendants, however, did not produce the

   required records, pursuant to which Plaintiff sent Defendants correspondence

   requesting additional records on that date.

         22.    Defendants failed to produce those records.

         23.    On information and belief, and pursuant to the above described
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.6 Filed 08/02/21 Page 6 of 12




   activities, Defendant, L & R Painting, is the legal successor to and/or is an alter ego

   of Defendant, L & R Painting Contractors, and as such, is subject to the CBA.

         24.    On information and belief, Defendant, L & R Painting, has not

   submitted payroll reports to the Plaintiff regarding all employees who worked on

   projects covered by the CBA, including projects which required the use of members

   of District Council 1M.

         25.    Under the CBA, the Defendants were and/or became obligated to make

   periodic payments to Plaintiff for various employee benefit funds established under

   the collective bargaining agreement. A portion of these payments represented a

   portion of wages earned by the employees of either or both of the Defendants who

   work within the jurisdiction of the Painters Union.

         26.    Pursuant to the above-referenced collective bargaining agreement,

   Plaintiffs are a collection fund created to coordinate the activities of the various

   employee benefit funds on behalf of the Painters Union, including, but not limited

   to the collection of contributions thereto and the prosecution of delinquencies.

   Plaintiffs are a third-party beneficiary of the collective bargaining agreement.

         27.    The collective bargaining agreement and employee benefit fund trust

   agreements, adopted by reference therein, require the Defendants to submit monthly

   reports, which indicate the amount of contributions that said Defendants are
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.7 Filed 08/02/21 Page 7 of 12




   obligated to pay, and further require that all payments to the various fringe benefit

   funds be made on a timely basis. Said agreement further provides for the assessment

   of liquidated damages in the event payment is not made on a timely basis.

         28.    Pursuant to Article XX of the collective bargaining agreement, the

   Defendants are required to submit their books and records to Plaintiffs for regular

   audits to ascertain whether said Defendants complied with their respective obligation

   to pay fringe benefit contributions for hours worked by its employees.

         29.    Although Plaintiff requested access to the books and records of the

   Defendants for the purpose of conducting a comprehensive audit, Defendants have

   willfully ignored Plaintiffs requests as above-described and have otherwise refused

   to permit Plaintiffs to conduct a comprehensive audit, as Plaintiff is authorized to do

   under the CBA for the period of April 1, 2019 to present.

         30.    Defendants are indebted to Plaintiffs for fringe benefit contributions

   and liquidated damages from April 1, 2019. The total amount of fringe benefit

   contributions owed to Plaintiffs for this period cannot be determined because the

   Defendants have refused to submit the company books and records for review by a

   representative of Plaintiffs.

         31.    Ljuljdjurovic, as the member, manager and principal of Defendants,

   having knowledge of and/or having directed the operations of said Defendant,
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.8 Filed 08/02/21 Page 8 of 12




   including the submission of information required to be provided to the Plaintiff

   under the above referenced CBA, including monthly payroll reports, as above

   described, is personally liable for all amounts owed to the extent he knowingly

   caused Defendants or either Defendant, to willfully fail to comply with its

   obligations under the CBA, for the diversion and/or improper use of funds owed to

   the Plaintiff or other fraudulent acts.

         32.    The Defendants have failed and refused to pay these sums and

   otherwise comply with the provisions of the collective bargaining agreement,

   relating to the payment of fringe benefit contributions.

         33.    Defendants have further acted in concert to breach the obligations of

   the business entity to pay contributions to the Funds and to divert money paid to

   Defendants to be held in trust for the Funds.

         34.    The persistent flaunting of Defendants’ individual and/or collective

   contractual and statutory obligations to submit contribution reports and pay

   contributions in a timely manner, constitutes willful dereliction of said Defendants’

   individual and/or collective obligations.       Such dereliction has caused and will

   continue to cause irreparable injury to the participants and beneficiaries of the Funds,

   through jeopardizing their rights to benefits necessary to their health and well-being

   to which those beneficiaries are entitled.
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.9 Filed 08/02/21 Page 9 of 12




         35.    The actions of Defendants as described above, threaten and continue to

   threaten the financial integrity of the Funds and impair their capacity to formulate

   funding standards, as well as cause the Funds to lose the monetary benefit of

   investment income which could be realized if said Defendants’ individual and/or

   collective fringe benefit contributions were remitted in a timely fashion.

         36.    The actions of Defendants as described above constitute actual threats

   of irreparable injury to the Funds and their participants and beneficiaries for which

   there is no adequate remedy at law, and public policy supports enjoining said

   Defendants’ activities.

         37.    The Funds have diligently requested Defendants to submit contribution

   reports and pay contributions in a timely manner and to otherwise comply with their

   individual and/or collective obligations so as not to impair the rights of the Funds

   and their participants and beneficiaries, but Defendants continue to violate their

   individual and/or collective contractual and statutory obligations to the detriment of

   the Funds and their participants and beneficiaries.

         38.    Under Section 502 of ERISA, 29 U.S.C. §1132, when the trustees of

   multiemployer fringe benefit funds obtain a judgment in favor of the funds in

   litigation to collect unpaid contributions, the Court shall award the greater of interest

   or liquidated damages provided for by the funds, in an amount not be exceed twenty
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.10 Filed 08/02/21 Page 10 of 12




    percent of the unpaid contributions.

          39.    Under Section 502 of ERISA, 29 U.S.C. §1132, when the trustees of

    multiemployer fringe benefit funds obtain a judgment in favor of the funds in

    litigation to collect unpaid contributions, “the court shall award . . . reasonable

    attorney fees and costs of the action, to be paid by the defendant”, as well as interest

    on the unpaid contributions pursuant to statute.

          40.    Defendants, individually and/or collectively, may have engaged in a

    pattern of fraud to avoid paying required fringe benefit contributions to the Funds,

    and engaged in misconduct which includes converting money paid to either of the

    Defendants for the purpose of paying fringe benefit contributions to the Funds,

    retaining money required to be held in trust under the Michigan Builders Trust Fund

    Act, M.C.L.A. §§ 570.151-53 for the benefit of the employees of the Defendants,

    withholding money from employee wages for transfer to the Funds but failing to do

    so, failing to submit monthly reports containing information about work performed

    by the employees of the Defendants and intentionally engaging in a scheme to

    deprive the Funds of money owing to them.

          41.    On information and belief, as officer, owner and person who makes

    decisions with respect to the Defendants' individual and/or collective compliance

    with their obligations to the Funds, and who operates the business entity as alter ego
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.11 Filed 08/02/21 Page 11 of 12




    of himself for his benefit, special circumstances exist to dictate that the Ljuljdjurovic

    maintains responsibility for the business entity’s compliance with its obligations to

    the Funds, on the basis he is an alter ego of the business entity, and he, with

    fraudulent intent improperly diverted money which the business entity and any other

    entity composing either Defendant, was required to hold in trust for payment of

    fringe benefit contributions to the Funds under the Michigan Builders Trust Fund

    Act, M.C.L.A. §§570.151-53, 29 C.F.R. §2510.3-102 and ERISA, exclusive of other

    reasons which may independently dictate that he maintains responsibility for the

    Defendants' compliance with their obligations to the Funds.

          42.    On information and belief, Ljuljdjurovic is a fiduciary of the Funds as

    a result of his exercise of authority or control over unpaid fringe benefit contributions

    that constitute assets of the Funds. On information and belief, Ljuljdjurovic breached

    his fiduciary duties to the Funds by electing to use money within his authority or

    control for purposes other than paying required fringe benefit contributions to the

    Funds.

          WHEREFORE, Plaintiffs pray:

          A.     That this Court order Defendant L&R Painting Contractors LLC and

    Defendant, L & R Painting LLC, to produce its books and records forthwith for a

    comprehensive audit;
Case 2:21-cv-11780-SFC-DRG ECF No. 1, PageID.12 Filed 08/02/21 Page 12 of 12




            B.       That this Court enter judgment against Defendants and in favor of

    Plaintiffs in the amounts that are determined to be the correct amounts owing by

    Defendants, plus interest for each delinquent monthly contribution, costs and

    attorney fees incurred by Plaintiffs in the preparation, institution and prosecution of

    this proceeding;

            C.       That this Court decree specific performance of the trust provision and

    collective bargaining agreement obligations of Defendants;

            D.       That this Court grant such other and further relief as may be deemed

    appropriate.

                                              FINKEL, WHITEFIELD, SELIK,


                                              /s/ Mark Merlanti
                                              MARK MERLANTI
                                              Attorneys for Plaintiff
                                              32300 Northwestern, Suite 200
                                              Farmington Hills, MI 48334-1567
                                              (248) 855-6500


    Dated: August 2, 2021




    S:\61025.354\2021 COMPLAINT.DOCX
